Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Considerations:
Examiner notes that a terminal disclaimer has been filed with regard to U.S. Pat. No. 9,231,899 and U.S. Pat. No. 10,594,639.
Therefore, the Double Patenting rejection is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Blasiak on 06/27/2022 (The amendment below mirrors the proposed amendment emailed to Examiner on 06/23/2022).

The application has been amended as follows: 

1.	(Currently Amended)  A method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;
determining a popularity of content of the certain message; and
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system having a certain subject matter classification exceed a threshold, and further determining that a subject classification of the certain message matches the certain subject matter classification.

2.	(Currently Amended) The method of claim 1, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular while the certain message is stored in the data store and blocked from being transmitted to the certain user.

3.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes examining a rate of transmissions of the certain message by the messaging system to detect an increase in the rate of transmissions of the certain message and determining that content of the certain message has become popular based on an observing of a spike in a number of transmissions of the certain message by the messaging system.

4.	(Currently Amended) The method of claim 1, wherein the method includes examining the certain message for inclusion of a website hyperlink, transmitting an identifier of the website hyperlink to a hits count service system, receiving a returned hits count from the hits count service system and determining that content of the certain message has become popular based on the returned hits count received from the hits count service system exceeding a threshold.

5.	(Currently Amended) The method of claim 1, wherein the method includes performing text to subject processing of the certain message to determine that the certain message has a certain subject classification, and wherein the method includes determining that content of the certain message has become popular based on a count of transmitted messages of the messaging system having the certain subject classification exceeding a threshold.

6.	(Currently Amended)  The method of claim 1, wherein the method includes using a hashtag of the certain message to determine that the certain message has a certain subject classification, and wherein the determining that  content of certain message has become popular includes determining that  content of the certain message has become popular based on a count of transmitted messages of the messaging system having the certain subject classification exceeding a threshold.

7.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions of the certain message by the messaging system of the certain message within a time period, and determining that the certain message has become popular based on the messaging system observing a threshold exceeding count of transmissions of the certain message within the time period.

8.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions by the messaging system of the certain message, wherein the count of message transmissions comprises a count of each of (a) original message transmissions of the certain message, (b) forwards of the certain message and (c) replies to the certain message.

9.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions by the messaging system of the certain message, wherein the count of message transmissions comprises a count of original message transmissions of the certain message.

10.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a count of message transmissions by the messaging system of the certain message, wherein the count of message transmissions comprises a count of replies to the certain message.

11.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes examining a rate of transmissions of the certain message by the messaging system and determines that the certain message has become popular based on an observing of an increase in the rate of transmissions of the certain message by the messaging system.

12.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining a popularity of content of the certain message utilizing a website hyperlink of the certain message and results obtained from a website hits count tracking service, wherein determining a popularity of content of the certain message includes using hits count results from the website hits count tracking service.

13.	(Currently Amended)  The method of claim 1, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system by the certain user and other users having a certain subject classification exceeds a threshold, and further determining that a subject classification of the certain message matches the certain subject classification.

14.	(Currently Amended) The method of claim 1, wherein the method includes overriding the blocking to perform transmitting of a notification together with the certain message stored in the data store to the certain user responsively to the determining a popularity of content of the certain message, the notification specifying that the certain message has become popular.

15.	(Currently Amended)  The method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user.

16.	(Currently Amended)  The method of claim 1, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes determining a relevance score of the certain message to the certain user using one or more of geographic preference data of the certain user, message history data of the certain user, personal activity data of the certain user, social activity data of the certain user, availability data of the certain user, and location data of the certain user.

17.	(Cancelled)

18.	(Cancelled)

19.	(Cancelled)

20.	(Currently Amended) A system comprising:
one or more processor, one or more computer-readable memory and one or more computer-readable tangible storage device;
program instructions, stored on at least one of the one or more computer-readable tangible storage device for execution by at least one of the one or more processor via at least one of the one or more computer-readable memory, to perform a method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;        
                 determining a popularity of content of the certain message; and              
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system having a certain subject matter classification exceed a threshold, and further determining that a subject classification of the certain message matches the certain subject matter classification.

21.	(Currently Amended)  A method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;
determining a popularity of content of the certain message; and              
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes performing text to subject classification processing of the certain message to determine that the certain message has a certain location subject classification of the certain message, and assigning a relevance score of the certain message to the certain user in dependence on a degree of relatedness between a location of the certain location subject classification of the certain message and a location of the certain user.

22.	(New)  The method of claim 21, wherein the location of the certain user is a residence or business location of the certain user.

23.	(New)  The method of claim 21, wherein the location of the certain user is a current location of the certain user.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;
determining a popularity of content of the certain message; and
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system having a certain subject matter classification exceed a threshold, and further determining that a subject classification of the certain message matches the certain subject matter classification.

Independent claim 20:
20.	A system comprising:
one or more processor, one or more computer-readable memory and one or more computer-readable tangible storage device;
program instructions, stored on at least one of the one or more computer-readable tangible storage device for execution by at least one of the one or more processor via at least one of the one or more computer-readable memory, to perform a method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;        
determining a popularity of content of the certain message; and              
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the determining a popularity of content of the certain message includes determining that the certain message has become popular based on the messaging system determining that transmitted messages of the messaging system having a certain subject matter classification exceed a threshold, and further determining that a subject classification of the certain message matches the certain subject matter classification.

Independent claim 21:
21.	A method comprising:
identifying a certain message of a messaging system as a blocked message intended for transmission to a certain user of the messaging system, the certain user being a prospective recipient of the certain message, and blocking the certain message from being transmitted to the certain user, the blocking including storing the certain message into a data store;
determining a popularity of content of the certain message; and              
overriding the blocking to perform transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of content of the certain message so that the certain user is made aware that the certain message has become popular, wherein the method includes determining a relevance of content of the certain message to the certain user, and wherein the method includes transmitting the certain message stored in the data store to the certain user responsively to a result of the determining a popularity of the certain message and the determining a relevance of content of the certain message to the certain user, wherein the determining a relevance of content of the certain message to the certain user includes performing text to subject classification processing of the certain message to determine that the certain message has a certain location subject classification of the certain message, and assigning a relevance score of the certain message to the certain user in dependence on a degree of relatedness between a location of the certain location subject classification of the certain message and a location of the certain user.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application and previous parent Applications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/